Title: Cash Accounts, April 1766
From: Washington, George
To: 

 

[April 1766]



Cash


Apl 29—
To Do [cash] from Jno. Relfe Esqr. by Mr Jno. Orr
£86.16. 3


Contra


Apl 1—
By taking up Abram
0.15. 0


2—
By James Boyle weighing of Hemp
0.12. 6


10—
By Exps. to the Convict Ship 3 Dollars
1. 2. 6



By Peter Green
1. 5. 0



By Exps. in taking Cloe out of P[rison] 15 Dollrs
5.12. 6


11—
By Lund Washington
20. 0. 0



Do Ditto 20 Dollars
7.10. 0



By Mrs Washington
5. 0. 0


13—
By repairing my Harness
0. 3. 6



By Servants
0. 1. 0



By Colo. Henry Lee for 1 Bl of Cranburys
2. 0. 0



By Exps. at Dumfries
0. 8. 6



By Do at Colchester & Mr Brents
0. 4. 6


17—
By Mr Dangerfield
3. 0. 0



By Exps. from Fredg to Colo. [Burwell] Bassetts
1.15. 5


29—
By Do to, & from the Dismal Swamp
1.18.10



By Mr Nicholas for Blans flower Duncan
1. 0. 0


